Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 09, 2021

The Court of Appeals hereby passes the following order:

A21A0769. ROHAN GUPTA et al. v. HEMANT THAKER.

      Rupa Kulbushan Gupta, as trustee of the Kulbushan GUPTA 1990 Family
Trust Dated May 22, 1990, filed a verified complaint for application for arbitration
and preliminary injunction against Hemant Thanker.           The “Final Award of
Arbitration” was issued and Gupta filed a motion to vacate the award, which the trial
court denied. Gupta files his notice of appeal from that order. We, however, lack
jurisdiction.
        In Georgia, the procedure to confirm an arbitration award specifically
contemplates the entry of a separate judgment on the award. Green Tree Servicing,
LLC v. Jones, 333 Ga. App. 184, 184 (1) (775 SE2d 714) (2015). See also OCGA §
9-9-15. Because Gupta has not demonstrated that the trial court confirmed the award
or entered final judgment as contemplated by OCGA § 9-9-15, he was required to
follow the interlocutory appeal procedures in OCGA § 5-6-34 (b) and obtain a timely
certificate of immediate review. His failure to do so deprives us of jurisdiction over
this appeal, which is hereby DISMISSED. See Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 588 (1) (408 SE2d 103) (1991).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/09/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.